Title: To Thomas Jefferson from Delamotte, 25 March 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 25 Mch. 1791. Encloses duplicate of his of the 9th ult. by Le Vendangeur, bound for Charleston, in which he erred in saying that several of TJ’s cases remained there. He was thinking of some “Caisses de Marbres” sent last summer shortly after the main shipment. There remain here only “une voiture à quatre Rouës; un Cabriolet, quatre paniers vin de Champagne; une Caisse emballée contenant un Tableau; une petite Caisse contenant deux cilindres; une autre contenant un vétement de Tafetas, enfin deux paquets de Gazettes,” all just shipped by the Henrietta, Captain Weeks, for Philadelphia, as shown by enclosed bill of lading. He is expecting later papers from Paris, but if they are delayed they will be shipped by the Pennsylvania, also for Philadelphia in two weeks. He encloses invoice of disbursements for these various objects amounting to £282–8–0 which he will settle with Mr. Short.—Political affairs afford nothing interesting for TJ. He corrects his former advice about the decree concerning tobacco: since Dutch tobaccoes were not named, they cannot be admitted. American tobaccoes will only be admitted when brought from America in French or American vessels.
